Citation Nr: 0011709	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  95-24 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi



THE ISSUE

Entitlement to an original evaluation in excess of 30 percent 
for chronic hepatitis C.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from July 1965 to August 
1968.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Jackson, Mississippi, Regional Office (RO), which granted 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
chronic hepatitis C and assigned that disability a 
noncompensable evaluation, effective February 9, 1995.  In 
August 1997 and May 1998, the Board remanded the case to the 
RO for additional evidentiary development.  By a December 
1999 rating decision, the RO assigned a 30 percent evaluation 
for chronic hepatitis C, effective February 9, 1995; and 
granted service connection for membranous glomerulonephritis 
as secondary to the hepatitis.  The chronic hepatitis C 
disability rating issue remains in appellate status, since 
appellant has not expressly withdrawn it from his appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993); and appellant's 
February 2000 written statement, requesting an evaluation in 
excess of 30 percent for said disability.  

It should be added that in Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) explained that there was a legal distinction between 
a claim for an "original" rating and an "increased" rating 
claim.  In light of the aforestated legal distinction in 
Fenderson, the Board has reframed the "increased rating" 
appellate issue as that delineated on the title page of this 
decision.  


FINDINGS OF FACT

1.  The appellant's chronic hepatitis C disability is 
manifested primarily by no more than moderate weight loss, 
fatigue, abdominal pain and cramping, depression, and 
radiographic evidence of mild liver enlargement.  

2.  The hepatitis C disability does not more nearly 
approximate marked liver damage manifested by liver function 
tests and marked gastrointestinal symptoms or with episodes 
of several weeks duration aggregating three or more a year 
and accompanied by disabling symptoms requiring rest therapy.  


CONCLUSION OF LAW

The criteria for an original evaluation of 60 percent, but no 
more, for appellant's chronic hepatitis C have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.114, Code 7345 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that appellant's hepatitis C 
disability rating claim is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), in that the 
claim is plausible, particularly in light of the Board's 
partial allowance herein of that issue.  See also Drosky v. 
Brown, 10 Vet. App. 251, 254 (1997).  This being so, the 
Board must examine the record and determine whether the VA 
has any further obligation to assist in the development of 
this claim.  38 U.S.C.A. § 5107(a).

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to this disability rating claim 
have been properly developed and that no useful purpose would 
be served by again remanding said issue for a third time with 
directions to provide further assistance to the appellant.  A 
comprehensive medical history and detailed findings regarding 
his service-connected disability in issue over the years are 
documented in the medical evidence.  Pursuant to the Board's 
August 1997 and May 1998 remands, the Board ordered the RO to 
arrange for appropriate VA examinations to determine the 
nature and severity of appellant's § 1151-connected hepatitis 
C, particularly ascertaining whether any liver damage is 
present and its etiology and severity.  A March 1998 VA 
examination was conducted and a September 1999 VA medical 
report included findings based on an August 1999 clinical 
evaluation of appellant by a gastroenterologist.  
Furthermore, pursuant to the remand instructions, additional 
VA clinical records and Social Security Administration (SSA) 
records were obtained and associated with the claims folders.  
These recent clinical records, in totality, adequately 
indicate what symptoms are related to the chronic hepatitis C 
and/or treatment thereof and the extent and severity thereof.  

There is no indication that more recent, relevant medical 
records exist that would indicate a greater degree of 
severity with respect to the service-connected disability on 
appeal.  Thus, the Board concludes that the evidence is 
sufficient for reaching a fair and well-reasoned decision 
with respect to this disability rating issue, and that the 
duty to assist appellant as contemplated by 38 U.S.C.A. 
§ 5107(a) has been satisfied.  It is noted that when benefits 
are granted under the provisions of 38 U.S.C.A. § 1151, that 
benefits are paid as if service connected.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected hepatitis C 
disability on appeal in the context of the total history of 
that disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

Rating disabilities is not an exact science, as indicated by 
the Schedule for Rating Disabilities.  38 C.F.R. § 4.1.  In 
rendering a decision on the disability rating issue on 
appeal, the Board has applied the provisions of the Schedule 
for Rating Disabilities in a manner most beneficial to the 
appellant.  

Appellant contends, in essence, that his chronic hepatitis C 
manifestations include material weight loss, weakness, 
fatigue, decreased appetite, epigastric pain, occasional 
nausea, and depression; and that a 60 percent evaluation is 
warranted.  

It should be pointed out that the RO granted § 1151 benefits 
for chronic hepatitis C on the basis that appellant 
contracted hepatitis C from a blood transfusion during 
January 1994 VA hospitalization.  Initial review of the 
evidentiary record, including VA medical records dated in the 
1980's and 1990's, reflect that appellant had long-standing 
alcohol and polydrug abuse; complaints of headaches, nausea, 
vomiting, weight loss, and dizziness; and abnormal liver 
function test results, prior to the 1994 VA hospitalization 
in question.  See 1985 VA hospitalization records; and an 
August 1986 VA examination report.  On January 1994 VA 
hospital admission in question, he admitted to past heroin 
use; and his complaints included generalized weakness, fever, 
and chills.  Liver function test results were abnormal.  The 
impression was heavy alcohol abuse with related liver disease 
and thrombocytopenia.  The next day, in preparation for 
cataract surgery, he was transfused with two units of blood 
to elevate his low hematocrit.  He was treated for ascites 
and lower extremity edema.  Diagnoses included alcoholic 
liver disease; and acute renal failure.  

Subsequently, appellant was hospitalized by the VA in mid-
1994, for chronic ascites with abdominal pain.  A liver 
biopsy revealed chronic active hepatitis consistent with 
hepatitis C, with micronodular cirrhosis consistent with 
ethanol cirrhosis.  A renal biopsy was interpreted as 
consistent with idiopathic membranoproliferative 
glomerulonephritis (it is reiterated that a separate 
disability evaluation for appellant's membranous 
glomerulonephritis as secondary to the hepatitis, has been 
assigned by the RO).  An esophagogastroduodenoscopy revealed 
esophageal varices and nonspecific gastritis.  

VA outpatient treatment reports dated from September 1994 to 
February 1995 reflect that appellant was receiving 
immunotherapy with Interferon.  His complaints included 
abdominal pain and fatigability.  On a March 1995 VA 
examination, he had similar complaints.  His height was 5 
feet, 10 inches; weight was 123 pounds with a maximum weight 
of 130 pounds during the past year; and he appeared well-
nourished.  The abdomen was nontender without 
masses/organomegaly.  Liver function test results were 
interpreted as within normal limits.  Diagnoses included 
"[h]epatitis C with normal liver function tests on 
Interferon"; mild normocytic, normochromic anemia; status 
post hepatitis B; and thrombocytopenia.  In December 1995, it 
was noted that Interferon therapy was discontinued after 
hepatitis C RNA (PCR) test results were negative.  

VA outpatient treatment reports reflect that on psychologic 
evaluation in December 1996, appellant had a history of 
severe fatigue, decreased appetite, and depressed mood.  An 
adjustment disorder with depressed mood was assessed.  In 
March 1997, appellant's weight was 114.6 pounds.  He 
complained of weight loss, fatigue, and decreased appetite.  
In April 1997, chronic active hepatitis was reported as 
currently in remission.  He admitted to daily marijuana use 
and occasional beer drinking.  On March 1998 VA examination, 
appellant's weight was 113 pounds with normal weight listed 
as 120-130 pounds.  He complained of fatigue, decreased 
appetite, and mid-abdominal cramping-type pain.  Clinically, 
there was mild diffuse abdominal tenderness.  Laboratory 
studies results, including a liver function test, were 
essentially unremarkable albeit creatinine and total protein 
were respectively 1.3 (with normal listed as .5-1.2) and 8.6 
(with normal listed as 6-8.2).  The diagnoses included 
"[s]tatus post hepatitis C infection, with normal liver 
function tests."  

SSA records received in August 1999 included a September 1994 
Administrative Law Judge's decision.  That Administrative Law 
Judge's decision determined that based on SSA standards, 
appellant had been unable to work since January 1994 due to 
numerous severe disabilities, including arthritis, cataracts, 
alcohol abuse, acute renal failure secondary to idiopathic 
membranoproliferative glomerulonephritis, ascites with 
abdominal pain, and alcohol-induced hepatitis with cirrhosis, 
in addition to hepatitis C.  

Significantly, VA clinical records reflect that in April 
1998, laboratory studies results, including a liver function 
test, were essentially unremarkable.  In September 1998, a 
nuclear hepatobiliary scan showed mild liver enlargement with 
normal hepatobiliary system functioning.  

A November 1998 written statement from Kelly Mills, M.D., 
reported that appellant complained of abdominal cramping, 
weakness, fatigue, depression, and appetite loss with 
approximately 15-pound weight loss since 1994.  He was not on 
a diet.  He was able to perform most household chores, albeit 
slowly; lift/carry approximately 50 pounds; climb about 12 
steps; dress and undress without difficulty; walk about one 
block; stand about a half hour; and sit at least two hours 
without difficulty.  Clinically, his height was 68 inches and 
weight was 109 pounds.  No jaundice or abdominal 
abnormalities were noted.  He ambulated without difficulty.  
His affect was flat and sad at times.  

In a September 1999 report, a VA physician stated that upon 
review of appellant's medical history, his liver damage 
appeared due to both alcohol abuse and chronic active 
hepatitis C.  It was also stated that an August 1999 clinical 
evaluation of appellant by a gastroenterologist included 
complaints limited to chronic, mild abdominal pain.  It was 
remarked that "there is no evidence at this time that there 
is functional impairment or interference with his daily 
activities.  The patient...will not be a candidate for further 
therapy for his hepatitis C until he is free of alcohol and 
drugs."  

It should be pointed out that in rating infectious hepatitis, 
the presence and severity of liver damage is a major 
consideration.  See Diagnostic Code 7345, which provides, in 
pertinent part:  Infectious hepatitis with marked liver 
damage manifested by liver function tests and marked 
gastrointestinal symptoms, or with episodes of several weeks 
duration aggregating three or more a year and accompanied by 
disabling symptoms requiring rest therapy may be assigned a 
100 percent evaluation.  A 60 percent evaluation requires 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
A 30 percent evaluation requires minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree and frequency but necessitating dietary 
restriction or other therapeutic measures.  

It is the Board's opinion that more than minimal liver damage 
has been objectively shown and that the etiology thereof 
cannot be entirely attributed to alcohol abuse and other 
causes versus the service-connected hepatitis C disability.  
Since the recent clinical records indicate that appellant has 
moderate weight loss, fatigue, abdominal pain and cramping, 
depression, and mild liver enlargement evident on 
radiographic examination, with resolution of all reasonable 
doubt in his favor, a 60 percent evaluation for the hepatitis 
C disability is warranted.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. § 4.7, Code 7345.  

It is of substantial import that recent liver function test 
values and other diagnostic studies are not indicative of 
marked liver damage, nor have markedly disabling symptoms 
requiring rest therapy been reported.  An evaluation in 
excess of 60 percent would not be warranted, since the 
hepatitis C disability does not more nearly approximate 
marked liver damage manifested by liver function tests and 
marked gastrointestinal symptoms or with episodes of several 
weeks duration aggregating three or more a year and 
accompanied by disabling symptoms requiring rest therapy.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4, Code 7345.  

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected hepatitis C 
disability presents such an unusual or exceptional disability 
picture as to render the regular schedular standards 
impractical.  38 C.F.R. § 3.321(b)(1).  Appellant has not 
been frequently hospitalized for the service-connected 
hepatitis C disability and that disability, in and of itself, 
has not been shown to markedly interfere with all forms of 
gainful employment.  See also the September 1994 SSA 
Administrative Law Judge's decision, which attributed 
appellant's unemployability to numerous disabilities such as 
alcohol abuse, in addition to hepatitis.  


ORDER

An original 60 percent evaluation, but no more, for 
appellant's chronic hepatitis C disability is granted, 
subject to the applicable regulatory criteria governing 
payment of monetary awards.  

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

